 CREATIVE LITHOGRAPHY, INC.617Creative Lithography,Inc.andNew York PrintingPressmen&OffsetWorkers Union Local No. 51,InternationalPrintingPressmen and AssistantsUnion of North America,AFL-CIO and New YorkPrinting and Press Assistants and Offset WorkersUnionNo. 23,International Printing Pressmenand Assistants Union of North America,AFL-CIOThe Platemakers,Inc.andNew York PrintingPressmen&Offset Workers Union Local No. 51,InternationalPrintingPressmen and AssistantsUnion of North America,AFL-CIO. Cases2-CA-12726 and 2-CA-12727February 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon charges filed on August8, 1972,and August28, 1972, by New YorkPrinting Pressmen&OffsetWorkers UnionLocalNo. 51, International PrintingPressmen and Assistants Union of North America,AFL-CIO, and New YorkPrinting and PressAssistantsand OffsetWorkersUnion No. 23,InternationalPrintingPressmen and AssistantsUnion of North America, AFL-CIO,herein calledtheUnions,and duly served on Creative Lithogra-phy, Inc.,and The Platemakers,Inc., herein calledtheRespondents,theGeneralCounsel of theNational LaborRelations Board,by theRegionalDirector for Region 2, issued a consolidated com-plaint on September7, 1972,against Respondent,alleging that Respondents have engaged in and wereengaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(5) and (1)and 2(6) and(7) of the National LaborRelationsAct, asamended.Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge wereduly servedon the parties to thisproceeding.iOfficial notice is takenof the recordin the representation proceedings,Cases 2-RC-15822 and 2-RC-15823, asthe term "record"isdefined inSecs.102.68 and 102 69(f) of the Board's Rules and Regulations, Series 8, asamended.SeeLTV Electrosyslenss,Inc,166 NLRB 938, enfd 388F.2d 683(C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151,Intertype Co v.Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378,enfd 397 F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA.2 In their answer to the consolidated complaint Respondents also denythatRespondent Creative and Respondent Platemakers are and have beenaffiliated companies with a commonlabor policy,that they performedservices in excess of $100,000 for enterprises outside the Stateof New Yorkand are employers within the meaning of Sec 2(2),(6), and(7) of the Act asalleged in paragraphs4, 5, and6 of the consolidated complaint These issueswere determinedby theRegional Director in the Decision and Direction ofElections.Exh A,in therecord. Respondentsfailedto filea Request forReview to such decision As Respondents do not assert that there is newlydiscovered or previouslyunavailable evidence or special circumstanceswarranting relitigation,such matters cannot be relitigated in a subsequentWith respect to the unfair labor practices, thecomplaint alleges in substance that on June 8, 1972,following Board elections in Cases 2-RC-15822 and2-RC-15823, the Unions were duly certified as theexclusivecollective-bargaining representativesofRespondents'employees in the units found appropri-ate;1 and that,commencing on or aboutJuly 21,1972, andat all times thereafter,Respondents haverefused,and continue to date to refuse,to bargaincollectively with the Unionsas the exclusive bargain-ing representatives,although the Unions have re-quested and are requesting it to do so.On September18,1972,Respondents filed their answer to thecomplaint admitting in part,and denying in part, theallegations in the complaint.On October 5, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 1,1972, theBoard issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted.Respon-dents thereafter filed a Reply to the Motion forSummary Judgement and on November 27, 1972, theGeneral Counsel fileda Response to Respondent'sReply.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn their answer to the complaint2 and in theirReply to Motion for Summary Judgment Respon-dents deny that they unlawfully refused to bargainwith the certifiedUnions or that they had anobligation to bargain because the Regional Directorerred by misapplying Board precedent in overrulingunfairlaborpracticeproceeding.PittsburghPlateGlassCompany v.NLRB.,313US 146.Respondents further deny that a joint oral request to bargain was madeon July 19, 1972, by Local 51 and Local 23 ofRespondents as alleged inpara. 15 of the consolidated complaint.A letter from Respondents' counsel,dated July 21, 1972,and entered as Exh. G in the record, clearly states thatitwill not meet withLocal51 because "it was improper for the NLRB tocertify Local51 as the winner of the elections at those two companies, andmy client desiresa judicial review of the NLRB decision." Inasmuch asLocal 51 wascertified as a joint bargaining representative along with Local23with respect to Respondent Creative Lithography and as the solebargaining representative with respect to Respondent Platemakers,Respon-dents' refusal to meet with Local 51 in either of its representative capacitiesand its referral to elections at the two companies clearly establishes that anoral request for bargaining was made on behalf of both bargaining entitiesand was refusedby theRespondents. The denial is therefore stricken andthe allegation deemed proved.201NLRB No. 84 618DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents' objections to conduct affecting theresults of the election in the underlying representa-tion proceedings. Respondents further contend thatby not affording them a hearing on their objections,the Board violated the requirements of constitutionaldue process. We do not agree.The record in consolidated Cases 2-RC- 15822 and2-RC-15823 indicates that an election pursuant to aRegionalDirector'sDecision andDirectionofElection was conducted among two separate appro-priate units of Respondents' employees; a litho-graphic preparation unit and a printing productionunit. In each unit the vote was 10 to 6 in favor ofunion representation and challenged ballots wereinsufficient to affect the results. Thereafter Respon-dents filed objections to conduct affectingthe resultsof the elections in which it was alleged that: (1) theUnions engaged in misrepresentation by claimingthey could secure wage increases in excess of themaxima established by the Wage Price Board; (2)union representatives had engaged in improperelectioneering; (3) Respondents' voter eligibility listswere not timely filed with the Regional Director.After an investigation, the Regional Director, onJune 8, 1972, issued a Supplemental Decision inwhich he overruled Respondents' objections in theirentiretyand certified theUnions as exclusivebargaining representatives of employees in theirrespectiveunits.On June 19, 1972, Respondents filedan Employer's Request for Review in which theysubstantially reiterated the contentions raised in theirobjections to the election. The Board, in a telegraphicorder of June 29, 1972, denied Respondents' Requestfor Review on the ground that it raised no substantialissues warranting review.As noted above, Respondents contend, in theirReply to the Motion for Summary Judgment, thatthe Board's failure to afford them a hearing on theirobjections to the election constituted a denial of dueprocess.We find no merit in this contention. It iswell established that parties do not have an absoluteright to a hearing on objections to an election. It isonly when the moving party presentsa prima facieshowing of "substantial and material issues" whichwould warrant setting aside the election that he isentitled to an evidentiary hearing.3 It is clear thatabsent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements.4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circus stances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled3AlliedFoods, Inc,189NLRB No 79, andcases cited in In 6'Amalgamated ClothingWorkers ofAmerica[Winfield Mfg Co] vN. L. R B,424 F.2d 818,828 (C A D C.,1970)to relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondents in thisproceeding were or could have been litigated in thepriorrepresentation proceeding,and the Respon-dents do not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordo they allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondents have notraised any issue which is properly litigable in thisunfair labor practice proceeding.We shall,accord-ingly,grant theMotion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSCreative Lithography,Inc., aNew York corpora-tion with its principal place of business in New York,New York,engages in the operations of a printingplant providing lithographic services for commercialcustomers.During the past year its gross revenueexceeded $750,000, of which more than $100,000 wasderived from firms located outside the State of NewYork.The Platemakers, Inc., a New York corporationwith its principal place of business in New York,New York,engages inthe preparation and prod-uction of lithographic printing plates. During thecalendar year 1971 it deriveda gross revenue inexcess of$100,000 from the performance of offsetpreparatory services for Creative.We find, on the basis of the foregoing, thatRespondents are and have been at all times materialherein,employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDNew York Printing Pressmen&OffsetWorkersUnion LocalNo. 51, International Printing Pressmenand AssistantsUnion of North America, AFL-CIO,and New York Printing and Press Assistants andOffsetWorkersUnion No.23, International PrintingPressmen and Assistants Unionof North America,AFL-CIO,are labor organizations within the mean-ing of Section2(5) of the Act.5 SeePittsburgh Plate GlassCo v. N.LR B,313 U S 146, 162 (1941);Rules and Regulations of the Board,Secs 102.67(f) and 102.69(c) CREATIVE LITHOGRAPHY, INC.619III.UNFAIRLABOR PRACTICESA.The Representation Proceeding1.The unitslabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe following employees of the Respondentsconstitute units appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by The Platemakers, Inc.,as lithographic preparatory employees at 207 West25th Street, New York, New York, including cameraoperators, strippers, and platemakers, excluding allother employees, office clericals,salesman,bindery,temporary,professionalemployees,watchmen,guards, and supervisors as defined in the Act.All employees employed by Creative Lithography,Inc., as printing production employees at 207 West25th Street, New York, New York, including offsetand letterpress operators, excluding all other employ-ees, office clericals, professional employees, binderyand temporary employees, watchmen, guards, andsupervisors as defined in the Act.2.The certificationOn April 28, 1972, a majority of the employees ofRespondents in said units, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 2, designated the Unions as theirrepresentatives for the purpose of collective bargain-ing with the Respondents. The Unions were certifiedas the collective-bargaining representatives of theemployees in said units on June 8, 1972, and theUnions continue to be such exclusive representativeswithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondents'RefusalCommencing on or about July 19, 1972, and at alltimes thereafter, the Unions have requested theRespondents to bargain collectively with them as theexclusive collective-bargaining representatives of allthe employees in the above-described unit. Com-mencing onor about July 21, 1972, and continuing atall times thereafter to date, the Respondents haverefused, and continue to refuse, to recognize andbargain with the Unions as the exclusive representa-tives for collective bargaining of all employees in saidunits.Accordingly, we find that the Respondents have,since July 21, 1972, and at all times thereafter,refused to bargain collectively with the Unions as theexclusive representatives of the employees in theappropriate units, and that, by such refusal, Respon-dents have engaged in and are engaging in unfairrThe activitiesof Respondents set forth in sectionIII,above,occurring in connectionwithitsopera-tionsdescribedin section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to leadto labordisputesburdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that they cease and desist therefrom, and,upon request, bargain collectively with the Unions asthe exclusive representatives of all employees in theappropriateunits,and,ifan understanding isreached, embody suchunderstanding in a signedagreement.In order to insure that the employees in theappropriate units will be accorded the services oftheirselectedbargaining agent fortheperiodprovided by law,we shall construe the initial periodof certification as beginning on the date Respondentscommence to bargain in good faith with the Unionsas the recognized bargaining representatives in theappropriate units. SeeMar-Jac Poultry Company,Inc.,136NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5), cert. denied 379 U.S. 817;Burnett Construc-tionCompany,149 NLRB 1419, 1421,enfd.350 F.2d57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Creative Lithography, Inc., and The Platemak-ers, Inc.,are employersengaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.New York PrintingPressmen& Offset Work-ersUnion LocalNo. 51, International PrintingPressmen and AssistantsUnion of North America,AFL-CIO, and New YorkPrinting and PressAssistantsandOffsetWorkersUnion No. 23,InternationalPrintingPressmen and AssistantsUnion of North America, AFL-CIO, are labororganizationswithinthe meaning of Section 2(5) ofthe Act.3.All employees employed bythe Platemakers, 620DECISIONSOF NATIONALLABOR RELATIONS BOARDInc., as lithographic preparatory employees at 207West 25th Street, New York, New York, includingcamera operators, strippers, and platemakers, exclud-ing all other employees, office clericals,salesmen,bindery, temporary, professional employees, watch-men, guards, and supervisors as defined in the Act.All employees employed by Creative Lithography,Inc., as printing production employees at 207 West25th Street, New York, New York, including offsetand letterpress operators, excluding all other employ-ees, office clericals, professional employees, binderyand temporary employees, watchmen, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since June 8, 1972, the above-named labororganizations have been and now are the certifiedand exclusive representatives of all employees in theaforesaidappropriateunitsfor the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about July 21, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organizations as the exclusivebargaining representatives of all the employees ofRespondents in the appropriate units, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dents been interfered with, restrained, and coerced,and are interfering with, restraining, and coercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondents,Creative Lithography, Inc., and The Platemakers,Inc., their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with New York PrintingPressmen & Offset Workers Union Local No. 51,InternationalPrintingPressmen and AssistantsUnion of North America, AFL-CIO, and New YorkPrinting and Press Assistants and Offset WorkersUnion No. 23, International Printing Pressmen andAssistantsUnion of North America, AFL-CIO, asthe exclusive bargaining representatives of theiremployees in the following appropriate units:All employees employed by The Platemakers, Inc.,as lithographic preparatory employees at 207 West25th Street, New York, New York, including cameraoperators, strippers, and platemakers, excluding allother employees, office clericals, salesmen, bindery,temporary,professionalemployees,watclunen,guards, and supervisors as defined in the Act.All employees employed by Creative Lithography,Inc., as printing production employees at 207 West25th Street, New York, New York, including offsetand letterpress operators, excluding all other employ-ees, office clericals, professional employees, binderyand temporary employees, watchmen, guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizations as the exclusive representativesof all employees in the aforesaid appropriate unitswith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Post at their places of business at 207 West 25thStreet,New York, New York, copies of the attachednoticemarked "Appendix."6 Copies of said notice,on forms provided by the Regional Director forRegion 2 after being duly signed by Respondents'representatives, shall be posted by Respondentsimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, inconspicuousplaces, including all placeswherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 2 inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.6 In the event that thisOrder isenforcedby a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board." CREATIVE LITHOGRAPHY, INC.621APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with NewYork Printing Pressmen & Offset Workers UnionLocalNo. 51, International PrintingPressmenandAssistantsUnion of North America,AFL-CIO, and New York Printing and PressAssistants and Offset Workers Union No. 23,International Printing Pressmen and AssistantsUnion of North America, AFL-CIO, as theexclusive representatives of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Unions, as the exclusive representa-tivesof all employees in the bargaining unitsdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunits are:All employees employed by The Plate-makers, Inc., as lithographic preparatoryemployees at 207 West 25th Street, NewYork, New York,including camera opera-tors, strippers, and platemakers, excludingallother employees, office clericals,sales-men, bindery, temporary, professional em-ployees, watchmen, guards, and supervisorsas defined in the Act.Allemployees employed by CreativeLithography,Inc.,asprinting productionemployees at 207 West 25th Street, NewYork,New York,includingoffsetandletterpressoperators,excluding all otheremployees,office clericals,professional em-ployees, bindery and temporary employees,watchmen,guards, and supervisors as de-fined in the Act.CREATIVE LITHOGRAPHY,INC. AND THEPLATEMAKERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,36th Floor Federal Building, 26Federal Plaza, New York, New York 10007, Tele-phone 212-264-3311.